On Petition for Rehearing
Appellants have filed a petition for rehearing, which seeks to reargue the questions involved and taken into account by us in our previous opinion.
Among the things particularly attempted to be stressed in the petition for rehearing is the circumstance that the portion of the service pipe which appellants claimed to be defective was located in the curbing or sidewalk section and thus not technically within the lot line of . the property, so that the gas company ought to be held to have a responsibility for its inspection. The trial court regarded the Missouri rule, as to the lack of general duty of a gas company to inspect or maintain service pipes belonging to a property owner, as having application to the whole of such a service pipe extending from the curb line into the building.
The Missouri decisions seemed to us to afford no basis for us to declare that this practical concept and evaluation as to local law was in the situation clearly erroneous. .Realistically, we know that property owners generally have the use of such a curbing or sidewalk section, to the extent that it does not interfere with the need or exercise of the public’s use. In fact, the Missouri Supreme Court has specifically said:
“According to the laws of this state, the property owner in cities, • towns and villages owns the land to the center of the adjoining street, subject to the easement of the city. It has the right to subject the street to any and all of the uses or purposes for which the street was acquired; but until it does so subject it to one or more of those uses, or so long as he and the city can jointly occupy and use the street without doing ‘violence to the full, free and complete exercise of the public easement’, he is to that extent just as much the owner of the property to the center of the street as he is of of the remainder of the lot, and has the same right to use it in any manner and for any purpose he may see proper not inconsistent with the rights of the public.” Cartwright v. Liberty Telephone Co., 205 Mo. 126, 103 S.W. 982, 984, 12 L.R.A.,N.S., 1125.
Appellants’ attempt to reargue their other contentions does not call for further discussion.
The petition for rehearing is accordingly denied.